DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 3/3/2022:
Claims 1-20 are pending in the current application.  Claims 1, 10, and 16 have been amended.
The objection to the drawings was not addressed by Applicant in the response filed 3/3/2022.  It is repeated below.
The cores of the previous prior art-based rejections have been overcome in light of the amendment and are modified below to reflect new claim limitations.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24g.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Please also verify that all reference numbers in the specification are shown in the drawings.
Claim Rejections - 35 USC § 103
6.	Claims 1, 4-10, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei US PG Publication 20170259691 in view of Harada US PG Publication 2013/0011713 and Chattot US PG Publication 2011/0302773.
Regarding Claims 1 and 9, Lei discloses a cooling manifold assembly 401 that is configured to cool power modules in a vehicle 16 comprising a planar cooling chamber (also encompassing the power stages 420) with a supply inlet (inlet) 448 and a return outlet (outlet) 450, a supply chamber 404 in an upper portion of the first planar cooling chamber adjacent to supply inlet 448 that is fluid communication with the supply inlet 448 and, a return chamber 406 in a lower portion of the planar cooling chamber that is in fluid communication with the return outlet 450, the supply inlet and return outlet each being located at a proximate end of the planar cooling chamber (meeting Claim 9), and an opening 452 at a distal end of the planar cooling chamber fluidly connection the supply chamber 404 with the return chamber 406 (see at least e.g. Figs. 5A-5D and paras 0047-0051).  Lei fails to specifically disclose wherein the supply chamber is configured to fluidly couple adjacent planar cooling chambers at the supply inlet and the return chamber is configured to fluidly couple adjacent planar cooling chambers at the return outlet.  However, in the same field of endeavor of cooling manifold assemblies in vehicle power modules, Harada discloses that a single coolant inlet 52 can branch to multiple planar cooling chambers (cooling plates) 15A (See e.g. Fig. 16; paras 0083-0084).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a plurality of battery modules in the system of Lei in order to increase the power of the battery system of the vehicle, since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a branching system to input coolant into the plurality of planar cooling chambers of Lei such that the supply chamber is configured to fluidly couple adjacent planar cooling chambers at the supply inlet and the return chamber is configured to fluidly couple adjacent planar cooling chambers at the return outlet since Harada teaches that a single coolant input can be used to form a branched system to supply coolant to multiple cooling plates/systems.  
	Lei modified by Harada fails to specifically disclose that the planar cooling member has an outer surface configured to abut a power module.  However, in the same field of endeavor of powering vehicles and cooling said power sources, Chattot discloses that battery modules can be assembled and fitted with cooling manifold assemblies, and wherein battery modules are disposed to be adjacent to one another and adjacent to planar cooling chambers (see e.g. paras 0031-0033, Figs 4A-7B). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to stack the assembly of Lei modified by Harada with another of the same structure in order to increase the total battery power since this would require a mere duplication of parts, and the mere duplication of parts without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to place battery modules adjacent to (abutting) one another and/or adjacent to  (abutting) planar cooling members since Chattot teaches flexibility in these arrangements and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

 Regarding Claims 4, 13, and 15, Lei modified by Harada and Chattot discloses the cooling manifold assembly of Claim 1, the rejection of which is incorporated herein in its entirety. Lei modified by Harada and Chattot does not specifically disclose a pressure distributor on an outer surface of the planar cooling chamber or the first and second cooling chambers abutting opposite sides of a power module, or a compressive spring engaging outer surfaces of the first and second cooling chambers that compresses one or more power modules between the first planar cooling chamber and the second planar cooling chamber.  However, Harada does specifically disclose that a compression spring provides assurance that battery cells/modules are in secure thermal contact when engaging an outer surface of a module including a cooling plate and battery cells (see e.g. para 0076, 0132).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a compressive spring to engage an outer surface of first and second planar cooling chambers to comprises one or more power modules between said cooling chambers, and to use said compression to distribute pressure on an outer surface of the planar cooling chamber or first and second cooling chambers abutting opposite sides of a power module of Lei modified by Hamada and Chattot because Hamada teaches that this compression (which would also be pressure distribution) provides assurance that batteries are in secure thermal contact with cooling plates and the like.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claims 5 and 6, the supply inlet 448 and return outlet 450 each have openings on opposing ends where fluid is received and released.  The end where fluid is received is a respective supply fluid inlet or return fluid inlet and the opposing end where fluid is released is a respective supply fluid outlet or return fluid outlet.  
Regarding Claims 7 and 8, Lei discloses an end cap (endplate) 444 which is coupled to the supply fluid outlet and to the return fluid inlet.
Regarding Claims 10 and 14, the rejection of Claim 1, above, is incorporated herein in its entirety, and explains the configuration of a first planar cooling chamber of a cooling manifold assembly, and illustrates the obviousness to include a plurality of planar cooling chambers.  The limitations of Claim 10 merely duplicate those of Claim 1 and further add a second planar cooling chamber having analogous features, and so all features described in the first planar cooling chamber (including an end cap or endplate 444 which is coupled to the supply fluid outlet and to the return fluid inlet) are obvious to apply to a second planar cooling chamber since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  
Regarding Claims 16 and 19, the limitations of Claim 16 merely duplicate those of Claim 1 and 10, and further add the compressive spring limitation of Claim 15, which is rejected above, all rejections being incorporated herein in their entireties.  
Regarding Claim 20, which further limits the assembly of Claim 16 by adding a pressure distributor which is considered the same type of element as the compressive spring.  The skilled artisan would have found it obvious before the effective filing date of the instant application to include multiple compressive springs which could be considered a compressive spring in one occurrence and a pressure distributor in another occurrence, meeting the claimed invention.
7.	Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lei US PG Publication 20170259691 in view of Harada US PG Publication 2013/0011713 and Chattot US PG Publication 2011/0302773, as applied to Claims 1 and 10, and further in view of Pradeepkumar US Patent 10,405,466.
Regarding Claims 2, 11, and 17, Lei modified by Harada and Chattot discloses the cooling manifold assembly of Claim 1, the rejection of which is incorporated herein in its entirety. Lei modified by Harada and Chattot discloses wherein the supply inlet or first and second supply inlet is/are configured to flow cooling fluid in a supply direction that is the same as a flow of cooling fluid toward a distal end of the planar cooling chamber and the return outlet flows cooling fluid in a return direction that is substantially opposite of the supply direction (see figures), but does not disclose wherein the supply inlet or first and second supply inlet is/are configured to flow cooling fluid in a supply direction that is substantially perpendicular to a flow of cooling fluid toward a distant end of the planar cooling chamber.  However, Pradeepkumar discloses a very similar configuration of cooling manifold assembly having similarly configured supply chamber 186 and return chamber 188 (see e.g. Figs 3-10) and discloses that the supply inlet and return outlet 210/212 can be located in any number of functionally equivalent positions, including a position where supply inlet is configured to flow cooling fluid in a supply direction that is substantially perpendicular to a flow of cooling fluid toward a distant end of the planar cooling chamber (e.g. Figs. 3-10; col 7 lines 42-63).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to place the supply inlet or first and second supply inlet of Lei modified by Harada and Chattot in any position, including at a side wherein the cooling fluid flows in a supply direction that is substantially perpendicular to a flow of cooling fluid toward a distant end of the planar cooling chamber because Pradeepkumar teaches that the supply inlet and return outlet can be in any configuration suiting the need of the designer.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
8.	Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lei US PG Publication 20170259691 in view of Harada US PG Publication 2013/0011713 and Chattot US PG Publication 2011/0302773, as applied to Claims 1 and 10, and further in view of Kim US PG Publication 2016/0372805.
Regarding Claims 3 and 12, Lei modified by Harada and Chattot discloses the cooling manifold assembly of Claim 1, the rejection of which is incorporated herein in its entirety. Lei modified by Harada and Chattot does not disclose a plurality of cooling fins in the supply chamber 404 and the return chamber 406  or first and second supply and return chambers.  However, Kim discloses a cooling manifold assembly wherein the cooling plates include a plurality of cooling fins (vortex forming parts) 200 which improve cooling efficiency by forming vortexes/eddies by disturbing the flow of cooling fluid (see Fig. 3; background/technical field and paras 0039, 0046).  Because the instant disclose lacks a special definition of “fin”, the shape of the vortex forming parts of Kim can be considered fins.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the fins of Kim in the supply and return chambers or the first and second supply and return chambers of Lei modified by Harada and Chattot because Kim teaches that the inclusion of these elements in a cooling plate provide improved cooling efficiency.  
Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729